USCA11 Case: 20-13158    Date Filed: 05/31/2022   Page: 1 of 13




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-13158
                 ____________________

SHAWNETTA COLLINS,
                                            Plaintiff-Appellant,
versus
KOCH FOODS, INC.,
KOCH FOODS OF ALABAMA, LLC,


                                        Defendants-Appellees,


ROBERT (BOBBY) ELROD,
MELISSA MCDICKINSON,
DAVID BIRCHFIELD,
USCA11 Case: 20-13158      Date Filed: 05/31/2022    Page: 2 of 13




2                     Opinion of the Court               20-13158

                                                     Defendants.


                    ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 2:18-cv-00211-ACA
                   ____________________

Before NEWSOM, TJOFLAT, and HULL, Circuit Judges.
PER CURIAM:
       After being denied promotion and later being terminated,
plaintiff-appellant Shawnetta Collins sued her former employer
Koch Foods of Alabama, LLC and Koch Foods, Inc. (collectively
referred to as “Koch Foods”) and her former indirect supervisor
Robert Elrod. The district court granted summary judgment to
defendants Koch Foods and Elrod on, inter alia, Collins’s claims
that her termination was race discrimination, in violation of 42
U.S.C. § 1981, and constituted intentional infliction of emotional
distress under Alabama law. However, the district court denied
summary judgment on Collins’s claims against only defendant
Koch Foods that its denial of her promotion and subsequent
termination were gender discrimination in violation of 42 U.S.C.
§ 2000e et seq. (“Title VII”).
      After a four-day trial, the jury found for Collins on her
gender discrimination claim for failure to promote and for Koch
USCA11 Case: 20-13158        Date Filed: 05/31/2022      Page: 3 of 13




20-13158                Opinion of the Court                         3

Foods on her gender termination claim. The jury awarded
$262,000 in back pay on her Title VII promotion claim.
Subsequently, the district court granted in part Koch Foods’s
motion for remittitur and reduced the jury’s award to $10,853.84
in back pay on her Title VII promotion claim.
       After careful review of the record and with the benefit of
oral argument, we affirm the district court’s entry of summary
judgment in favor of Koch Foods and Elrod as to Collins’s § 1981
claim of race-based discrimination and state law claim of
intentional infliction of emotional distress. As to Collins’s Title VII
promotion claim, we vacate the district court’s remittitur and
remand for reinstatement of the jury’s award of $262,000 in back
pay against Koch Foods.
                  I.     BACKGROUND FACTS

      Collins was employed as the Human Resources Manager at
Koch Foods’s chicken processing plant in Montgomery, Alabama.
At some point, Collins began living with Johnny Gill, the Plant
Manager at the same plant. However, neither Gill nor Collins
supervised the other.
       The defendant Elrod was the corporate Director of Human
Resources at Koch Foods, which included overseeing workplace
policies at both the chicken processing plant and the deboning
plant in Montgomery (“the Montgomery complex”). When Elrod
learned that Collins and Gill were living together, he became
USCA11 Case: 20-13158      Date Filed: 05/31/2022    Page: 4 of 13




4                     Opinion of the Court               20-13158

concerned about potential conflicts because Collins and Gill
worked at the same plant.
       Koch Foods’s Montgomery complex had an anti-
fraternization policy which provided that managers and
supervisors were not permitted to engage in intimate relationships
with anyone under their direct or indirect supervision. Gill and
Collins were not technically in violation of the policy. Elrod
transferred Collins from the processing plant to the Human
Resources Manager position at the nearby deboning plant, which
was part of the same complex. A week after transferring Collins,
Elrod revised the anti-fraternization policy to prohibit employees
who worked in the human resources department from having a
romantic relationship with any other employee at the same facility
or complex, regardless of whether they have supervisory authority
over that employee.
       In June 2017, Collins applied for the recently vacated
position of Complex Human Resources Manager at the
Montgomery complex. Collins was not considered for the
promotion because of her relationship with Gill. At around the
same time, Gill was promoted to a newly created position of Plant
Manager over both plants as part of a planned reorganization that
would soon merge the two plants.
       About a month later, on July 15, 2017, Collins and Gill
married. Shortly thereafter, on July 25, 2017, Collins was called
into a meeting with Elrod and her immediate supervisor to confirm
USCA11 Case: 20-13158       Date Filed: 05/31/2022    Page: 5 of 13




20-13158               Opinion of the Court                       5

that she had married Gill. When Collins stated that she had, she
was terminated for violating the revised anti-fraternization policy.
                II.    PROCEDURAL HISTORY

       Collins filed this action alleging various federal and state
claims. Following discovery, the district court granted the
defendants’ joint motion for summary judgment as to some of
Collins’s claims, including, as relevant to this appeal, Collins’s
§ 1981 claim that she was terminated because of her race (African
American) and her Alabama claim of intentional infliction of
emotional distress. The district court denied summary judgment
as to Collins’s Title VII claims that Koch Foods had discriminated
against her based on her gender both in failing to promote her and
in terminating her.
       The parties proceeded to a jury trial on her Title VII gender
discrimination claims for failing to promote Collins to the Complex
Human Resources Manager position in June 2017 and terminating
her in July 2017. During the four-day trial, Collins submitted
evidence of her salary, bonuses, and benefits as a Human Resources
Manager and the estimated salary range, raises, bonuses, and
benefits if she had been promoted to be a Complex Human
Resources Manager at Koch Foods. Collins also testified to her
earnings at other companies after she was terminated from Koch
Foods. In closing, Collins asked the jury to award her the
difference in salary and benefits between her former job and the
USCA11 Case: 20-13158             Date Filed: 05/31/2022         Page: 6 of 13




6                          Opinion of the Court                       20-13158

Complex Human Resources Manager position as back pay for her
promotion claim.
       In response, Koch Foods acknowledged to the jury that
Collins was asking for back pay “through today, through the
verdict” (emphasis added) but argued that, because there had been
no gender discrimination at all, there should be no award of back
pay. Alternatively, Koch Foods contended that Collins’s back pay
should be reduced for the three months she waited before looking
for another job. Notably, Koch Foods did not argue to the jury that
any back pay for the denied promotion should stop accruing on the
day Collins was terminated. Koch Foods never contended that if
Collins had been promoted to the Complex Human Resources
Manager position, Koch Foods would still have terminated her
from that new position.
       The district court instructed the jury that any award of back
pay should be calculated from the date of the denial of the
promotion “to the date of [the jury’s] verdict.” 1 Koch Foods not
only did not object to this instruction, it jointly proposed this part
of the instruction with Collins to the district court.




1 The district court’s charge stated that the jury “should consider the following
elements of damage to the extent that you find Ms. Collins has proved them
by a preponderance of the evidence, and no others: Net wages and benefits
from the date that she was denied the promotion and/or discharged to the
date of your verdict . . . .” (Emphasis added.)
USCA11 Case: 20-13158       Date Filed: 05/31/2022    Page: 7 of 13




20-13158               Opinion of the Court                       7

        Likewise, the district court gave the jury a special verdict
form that asked the jury, among other things, whether Collins
“should be awarded damages to compensate for a net loss of wages
and benefits to the date of your verdict?” (Emphasis added.) Koch
Foods did not object to this question on the verdict form. The
district court largely adopted Koch Foods’s proposed verdict form,
which included this question and other special interrogatories.
Koch Foods’s proposed verdict form did not ask the jury whether
Koch Foods would have terminated Collins on July 25, 2017 for
violating the anti-fraternization policy even if she had been
promoted to Complex Human Resources Manager position.
        The jury found in favor of Koch Foods on Collins’s
termination claim, but in favor of Collins on her failure-to-promote
claim. Specifically, the jury found that Collins’s gender was not a
motivating factor in Koch Foods’s decision to terminate her, but
that it was a motivating factor in Koch Foods’s decision not to
promote her to the Complex Human Resources Manager position.
It also rejected Koch Foods’s affirmative defense that it would have
decided not to promote Collins even if it had not taken her gender
into account. The jury awarded compensatory damages for
Collins’s net loss of wages and benefits in the amount of $262,000—
which, as Koch Foods’s counsel conceded at oral argument,
included wages to the date of the jury’s verdict.
       Six weeks after the jury was discharged, Koch Foods filed a
motion for remittitur arguing that the jury’s back pay award was
excessive. Koch Foods sought to reduce the jury’s award of back
USCA11 Case: 20-13158         Date Filed: 05/31/2022   Page: 8 of 13




8                      Opinion of the Court                20-13158

pay to $6,000 based on Collins’s July 25, 2017 termination from the
position of Human Resources Manager (over one plant), which the
jury had found was not motivated by gender. In response, Collins
stressed that the jury had not found that Koch Foods would have
terminated her employment if she had been promoted to the
Complex Human Resources Manager position (over two plants)
and that the trial evidence amply supported the jury’s back pay
award up to the date of the verdict.
       The district court granted in part Koch Foods’s remittitur
motion, concluding that the nondiscriminatory termination of
Collins cut off the accumulation of back pay. The district court
reduced Collins’s back pay award of $262,000 to $10,853.84, which
it determined would have been her pay only between a June 28,
2017 promotion to Complex Human Resources Manager and July
25, 2017, the date she was terminated as the deboning plant’s
Human Resources Manager.
                       III.    DISCUSSION

A.    Summary Judgment Order
        We first affirm the district court’s entry of summary
judgment as to Collins’s § 1981 race discrimination claim. Collins’s
comparator evidence failed to establish a prima facia case of race
discrimination or to present a “convincing mosaic” of
circumstantial evidence of Koch Foods’s racially discriminatory
intent.
USCA11 Case: 20-13158            Date Filed: 05/31/2022         Page: 9 of 13




20-13158                   Opinion of the Court                               9

       As to Collins’s claim of intentional infliction of emotional
distress under Alabama law, the district court did not err in refusing
to consider Collins’s new basis for her claim raised in her motion
for summary judgment. See Gilmour v. Gates, McDonald & Co.,
382 F.3d 1312, 1314 (11th Cir. 2004) (explaining that Federal Rule
of Civil Procedure 8(a)’s liberal pleading standard “does not afford
plaintiffs with an opportunity to raise new claims at the summary
judgment stage”). In any event, no reasonable jury could find that
the defendants’ actions toward Collins were “so outrageous in
character and so extreme in degree” that they went “beyond all
possible bounds of decency” and were “atrocious and utterly
intolerable in a civilized society.” See Ex Parte Bole, 103 So. 3d 40,
52 (Ala. 2012) (quotation marks omitted).
B.      Remittitur of Jury Award on Title VII Promotion Claim
       “In general, a remittitur order reducing a jury’s award to the
outer limit of the proof is the appropriate remedy where the jury’s
damage award exceeds the amount established by the evidence.”
Goldstein v. Manhattan Indus., Inc., 758 F.2d 1435, 1448 (11th Cir.
1985); see also Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1183
(11th Cir. 2010). 2




2 Generally, we review for abuse of discretion a district court’s ruling on a
motion for remittitur. Goodloe v. Royal Caribbean Cruises, Ltd., 1 F.4th 1289,
1292 (11th Cir. 2021). Because a “ruling based on an error of law is an abuse
of discretion,” when we review a legal question, “[o]ur standard of review . . .
USCA11 Case: 20-13158           Date Filed: 05/31/2022        Page: 10 of 13




10                        Opinion of the Court                      20-13158

       Title VII’s purpose is to “make whole” victims of unlawful
employment discrimination. Albemarle Paper Co. v. Moody, 422
U.S. 405, 418-19, 95 S. Ct. 2362, 2372 (1975). To be consistent with
this “make whole” purpose, a successful Title VII plaintiff is
“presumptively entitled to back pay” calculated from the date of
the adverse employment action “until [the] date of judgment.”
Nord v. U.S. Steel Corp., 758 F.2d 1462, 1472-73 (11th Cir. 1985)
(emphasis added); see also Lathem v. Dep’t of Children & Youth
Servs., 172 F.3d 786, 794 (11th Cir. 1999).
      The Title VII plaintiff has “the initial burden” to prove
economic loss resulting from the adverse employment action.
Walker v. Ford Motor Co., 684 F.2d 1355, 1361 (11th Cir. 1982). 3
Once the plaintiff meets this initial burden, the defendant bears the
burden of proving by a preponderance of the evidence that some
“change in circumstances,” such as the elimination of the plaintiff’s
former position, should limit back pay or front pay. Muñoz v.


is de novo, even though the question comes to us on review of the district
court’s [ruling on] a motion for remittitur.” Id. at 1292-93.
3 To satisfy her burden, the plaintiff must present some evidence from which
the factfinder can reasonably calculate a back-pay award, which, at a
minimum, requires evidence of the plaintiff’s earnings during her
employment. Akouri v. Fla. Dep’t of Transp., 408 F.3d 1338, 1344 (11th Cir.
2005) (concluding a successful Title VII plaintiff was entitled only to nominal
damages because he failed to provide evidence of his actual earnings while
employed). However, “[u]nrealistic exactitude is not required as the back-pay
calculation may be based on just and reasonable inference of the missing or
imprecise figure.” Id. at 1343 (quotation marks omitted).
USCA11 Case: 20-13158       Date Filed: 05/31/2022    Page: 11 of 13




20-13158               Opinion of the Court                       11

Oceanside Resorts, Inc., 223 F.3d 1340, 1350 (11th Cir. 2000); see
Walker, 684 F.2d at 1362 & n.9; Archambault v. United Computing
Sys., Inc., 786 F.2d 1507, 1514-15 (11th Cir. 1986).
        Here, Collins carried her initial burden to prove economic
loss as a result of the failure to promote her by presenting evidence
of her actual salary and benefits as the Human Resources Manager
and the salary and benefits she reasonably would have expected to
receive as the Complex Human Resources Manager. See Walker,
684 F.2d at 1361. Thus, under our precedent, Collins’s economic
loss was presumed to continue up to the date of the judgment, and
the burden shifted to Koch Foods to prove by a preponderance of
the evidence that the loss was cut off because it would not have
continued to employ Collins in the Complex Human Resources
Manager position once it learned on July 25, 2017 that she had
married Gill. See id. at 1362; see also Muñoz, 223 F.3d at 1350;
Archambault, 786 F.2d at 1514-15.
        However, in this particular case, Koch Foods did not argue
to the jury that, even if it had promoted Collins to the Complex
Human Resources Manager position (over 2 plants), it nonetheless
would have terminated her on July 25, 2017, when it learned she
had married Gill, and thus any accrual of back pay should cease on
that date. See Muñoz, 223 F.3d at 1350 n.15 (concluding the
defendant waived the issue of whether the elimination of the
plaintiff’s former position cut off back pay because, although the
issue of back pay “was before the jury,” the defendant “fail[ed] to
raise [the] issue at trial”).
USCA11 Case: 20-13158        Date Filed: 05/31/2022     Page: 12 of 13




12                      Opinion of the Court                 20-13158

       Notably too, Koch Foods did not request a special
interrogatory asking the jury to determine whether Koch Foods
would have terminated Collins’s employment on July 25, 2017,
even if it had promoted her to the Complex Human Resources
Manager position. Importantly also, Koch Foods did not object to
the special verdict form or to the district court’s jury instruction on
compensatory damages, both of which explicitly instructed the
jury that compensatory damages for lost net wages and benefits
should be awarded “to the date of your verdict.” Indeed, Koch
Foods proposed this language in both the special interrogatory and
the jury instruction. And, finally, Koch Foods did not raise the back
pay issue until after the jury had been discharged and could no
longer make the necessary finding as to whether Koch Foods
would have terminated Collins if she had been promoted to the
Complex Human Resources manager position.
       In short, under the particular factual and procedural
circumstances presented here and the manner in which the back
pay issue was tried to the jury in the district court, Koch Foods
waived the issue of whether any back pay for its discriminatory
denial of promotion to Collins based on her gender should be cut
off as of July 25, 2017. Accordingly, the district court abused its
discretion in granting in part Koch Foods’s motion for remittitur
and in reducing the jury’s award of $262,000 in back pay.
USCA11 Case: 20-13158       Date Filed: 05/31/2022    Page: 13 of 13




20-13158               Opinion of the Court                       13

                      IV.    CONCLUSION

        For these reasons, we affirm the district court’s granting of
summary judgment in favor of the defendants on Collins’s § 1981
discrimination claim and on her Alabama law claim of intentional
infliction of emotional distress. However, as to Collins’s Title VII
failure-to-promote claim, we vacate the district court’s remittitur
and remand for the district court to reinstate the jury’s award of
back pay against Koch Foods.
      AFFIRMED IN PART; VACATED AND REMANDED.